NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted March 12, 2015 
                                  Decided March 12, 2015 
                                               
                                           Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐1422 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 11 CR 879‐1 
ANTHONY JONES‐BEY,                                 
      Defendant‐Appellant.                        Virginia M. Kendall, 
                                                  Judge. 
 
                                         O R D E R 

       After a bench trial, Anthony Jones‐Bey1  was convicted of distributing 
approximately 60 grams of crack. See 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii). Prior drug 
convictions made him a career offender, see U.S.S.G. § 4B1.1(a), and the district court 
sentenced him below the guidelines range to 18 years’ imprisonment. Jones‐Bey filed a 
notice of appeal, but his appointed lawyer asserts that the appeal is frivolous and seeks 
to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Jones‐Bey opposes 
counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief that explains the nature 
                                                 
            1  Although Jones‐Bey’s last name is identified in the indictment and judgment as 

“Jones,” he signs his name “Jones‐Bey.” We will use the defendant’s preferred name. 
No. 14‐1422                                                                            Page 2 
 
of the case and addresses the issue that an appeal of this kind might be expected to 
involve. Because counsel’s analysis appears to be thorough, we limit our review to the 
subjects discussed in counsel’s brief plus Jones‐Bey’s response. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

        Early in the proceedings, Jones‐Bey rejected representation by his 
court‐appointed attorney and raised several challenges to the district court’s jurisdiction 
and other aspects of the proceedings. He initially refused to go to status hearings and 
when he finally did attend, he refused to be represented by counsel. The court informed 
Jones‐Bey about the advantages of appointed counsel and the risks of proceeding pro se, 
and then permitted him to represent himself with former counsel acting as standby 
counsel. Jones‐Bey also filed several affidavits, both before and after he began 
proceeding pro se, asserting that his status as both a Moorish national and a citizen of 
Illinois shielded him from the reach of federal jurisdiction, statutes, and regulations. The 
court construed these affidavits as motions to dismiss the indictment for lack of 
jurisdiction and denied them. And after being advised of his right to a jury trial, 
Jones‐Bey opted for a bench trial. 

         At trial the government presented its case—including the testimony of an agent 
from the Bureau of Alcohol, Tobacco, Firearms and Explosives and an officer from the 
Joliet Police Department, both of whom had investigated Jones‐Bey’s drug activity. The 
investigators testified that they conducted a controlled buy, during which a confidential 
informant bought 60.2 grams of crack from Jones‐Bey for $1,800. The government 
introduced a recording of a preliminary phone call in which Jones‐Bey spoke to the 
informant using code words to describe the drug type, quantity, and price he was 
offering; the government also introduced audio and visual recordings of the transaction 
itself. Throughout the trial, Jones‐Bey repeated his jurisdictional objections to the 
proceedings but otherwise refused to participate; he did not make an opening or closing 
statement, cross‐examine the government’s witnesses, or call witnesses of his own. The 
court found him guilty of distributing crack. See 21 U.S.C. § 841(a)(1). 

        Counsel first considers whether Jones‐Bey could challenge the district court’s 
rejection of his many attempts to dismiss the indictment for lack of jurisdiction. Counsel 
concludes, and we agree, that the district court’s jurisdiction over offenses against 
federal law is incontestable. See 18 U.S.C. § 3231; United States v. Benabe, 654 F.3d 753, 767 
(7th Cir. 2011); United States v. Burke, 425 F.3d 400, 408 (7th Cir. 2005). 

      Counsel next contemplates whether Jones‐Bey could argue that the district court 
abused its discretion by permitting him to proceed pro se. We agree with counsel that 
No. 14‐1422                                                                             Page 3 
 
such a challenge would be frivolous because the court properly ensured that Jones‐Bey 
knowingly and intelligently decided to represent himself. See United States v. Cooper, 
591 F.3d 582, 587 (7th Cir. 2010); United States v. Todd, 424 F.3d 525, 530–31 (7th Cir. 2005). 
The court discussed with Jones‐Bey the risks and disadvantages of self‐representation, 
quizzed him about his desire to represent himself, and asked questions about his ability 
to do so; Jones‐Bey stated that he had a high school degree and had taken some college 
classes, that he had neither mental health nor substance abuse issues, and that he 
unequivocally desired to represent himself. 

       Counsel also considers whether Jones‐Bey could challenge the sufficiency of the 
evidence supporting his conviction. Counsel concludes, and we agree, that Jones‐Bey 
could not plausibly contend that the evidence, viewed in the light most favorable to the 
government, was insufficient for a reasonable jury to find him guilty. See United States v. 
Johnson, 729 F.3d 710, 714 (7th Cir. 2013). The government presented the uncontroverted 
testimony of two investigators about Jones‐Bey’s sale of crack to an informant and 
introduced recordings of both a phone call arranging the sale and the sale itself, all 
evidence that is more than enough to support the verdict. 

       Counsel additionally considers whether Jones‐Bey could challenge the denial of 
his motion for a new trial in which he contended that he did not receive discovery 
materials—including the transcripts of the recorded conversations—in a “timely 
manner” before trial, as required by Federal Rule of Criminal Procedure 16(a). As 
counsel properly explains, however, Jones‐Bey received the documents several days 
before trial, and he cannot show that he was prejudiced by any delay in the documents’ 
delivery. See United States v. Warren, 454 F.3d 752, 760 (7th Cir. 2006). Furthermore, the 
disclosure requirements of Rule 16 were not triggered because Jones‐Bey never proffered 
a request for disclosure. See FED. R. CRIM. P. 16(a)(1)(E)–(F); United States v. Neal, 611 F.3d 
399, 401 (7th Cir. 2010); United States v. De La Rosa, 196 F.3d 712, 716 (7th Cir. 1999). 

       Finally counsel considers whether Jones‐Bey could challenge the terms of his 
sentence, but properly concludes that such a challenge would be frivolous. The court 
reasonably denied Jones‐Bey’s request for a downward variance premised on acceptance 
of responsibility because he did not admit his guilt or exhibit remorse until after putting 
the government to its proof. See U.S.S.G. § 3E1.1(a), cmt. n.1–2. Moreover, the 216‐month 
term of imprisonment is well below his guidelines range of 360 months to life and 
therefore presumptively reasonable. See United States v. Long, 748 F.3d 322, 332 (7th Cir. 
2014); United States v. Poetz, 582 F.3d 835, 837 (7th Cir. 2009). Counsel has not identified 
any consideration rebutting that presumption, nor can we. The court justified its 
No. 14‐1422                                                                         Page 4 
 
below‐guideline sentence with reference to the relevant 18 U.S.C. § 3553(a) 
factors—including the seriousness of the offense, the need to protect the public, and 
Jones‐Bey’s long history of criminal activity and advancing age. And counsel does not 
suggest, nor can we detect, any basis for challenging the special conditions of supervised 
release. 

       In his Rule 51(b) response, Jones‐Bey repeats his arguments challenging the 
court’s jurisdiction, but these contentions are frivolous. 

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.